The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 28, 2015

                                     No. 04-14-00887-CR

                                Ricky Allenwentzel CALBAT,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR14-049
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       This Court has received the Supplemental Clerk’s Record and Reporter’s Record.
The appeal is reinstated. Appellant’s brief is due 30 days from the date of this order.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court